Citation Nr: 1822372	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-34 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1969 to November 1971.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2015, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA examination for the disability on appeal and to obtain additional records.  The remand directives have been complied with, and as such, further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

While the Veteran underwent a new VA examination in August 2016, as will be discussed, the August 2016 opinion did not adequately address the issue at hand.  Thus, in January 2018, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) to address the etiology of the disability on appeal.  The VHA opinion was provided in January 2018 and is associated with the claims file.  The Veteran has waived initial RO review of this opinion.   


FINDING OF FACT

The evidence is evenly balanced as to whether the Veteran's bilateral peripheral neuropathy of the lower extremities is etiologically linked to in-service exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for service connection for bilateral peripheral neuropathy of the lower extremities have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.303(a), 3.309(e) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant the Veteran's claim of service connection for bilateral peripheral neuropathy of the lower extremities, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

The Veteran asserts that exposure to Agent Orange during service led to his current condition of bilateral peripheral neuropathy of the lower extremities.  A July 2013 neurology progress note from Detroit VA Medical Center (VAMC) indicates that there could be more than one reason the Veteran has neuropathy and that Agent Orange could have caused damage that is now manifesting.  In August 2016, the Veteran underwent a VA examination to address the etiology of his peripheral neuropathy.  The VA examiner provided a negative nexus opinion but did not address the July 2013 report indicating that Agent Orange could be the cause of the Veteran's symptoms.  Thus, the Board sought a VHA opinion for clarification.  

In the January 2018 VHA opinion, the examiner noted that several potential etiologies were explored regarding the Veteran's peripheral neuropathy, including possible vitamin B12 deficiency, impaired fasting glucose, and history of Agent Orange exposure.  The VHA examiner provided an opinion as to each of these potential causes.  In doing so, the examiner opined that the Veteran's peripheral neuropathy is not due to Agent Orange exposure and is more likely due to metabolic syndrome.  The VHA examiner noted that the Veteran does not carry a formal diagnosis of metabolic syndrome but that he likely meets the criteria for metabolic syndrome given that he is diagnosed with hypertension, impaired glucose tolerance or diabetes, hypertriglyceridemia, and obesity.  While the examiner opined that there is no direct link between the Veteran's peripheral neuropathy and his Agent Orange exposure, the VHA examiner stated that the contribution of dioxin exposure, the toxin in Agent Orange, to the development of metabolic syndrome, including delayed onset years after exposure, has been described and may link indirect toxin effects and peripheral neuropathy.  The Board acknowledges the Veteran's contentions with the January 2018 VHA opinion.  However, in light of the favorable decision to grant the Veteran's claim based in part on this opinion, the Board considers the assertions moot.  

Essentially, both the July 2013 and January 2018 examiners addressed a potential link between the Veteran's peripheral neuropathy and his Agent Orange exposure on either a direct or indirect basis.  Additionally, the record does reflect that the Veteran is diagnosed with hypertension, impaired glucose, and obesity, which the VHA examiner linked to his peripheral neuropathy.  The record contains the essentially favorable July 2013 and January 2018 opinions, and the negative August 2016 VA opinion. Weighing the evidence, and acknowledging that all the opinions have strengths and weaknesses, the Board determines that the evidence is at least in equipoise.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that a nexus between the Veteran's bilateral peripheral neuropathy of the lower extremities and in-service Agent Orange exposure has been established.  Accordingly, the claim for service connection is granted.


ORDER

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is granted. 






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


